DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
2.	Claims 1, 3-9, 11, 13-15, 17, 19, 21-22, 24, 37, 39-41, 43 and 45-68 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 19, 37, 41 and 57-58 are allowed in view of Applicant amendments of 03/31/2021; in addition, the prior arts of record fail to anticipate or fairly suggest the combination of limitations as presented in the independent claims 1, 19, 37, 41 and 57-58.  
Claims 3-9, 11, 13-15, 17, 21-22, 24, 39-40, 43 and 45-68 are allowed for incorporating the allowable subject matter from claims 1, 19, 37 and 41 by dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482